Citation Nr: 9911469	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for PTSD 
and found that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a bipolar disorder.


REMAND

Under 38 C.F.R. § 19.31 (1998), a Supplemental Statement of 
the Case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105(d) (West 1991).

In this case, the most recent Statement of the Case was 
issued in May 1998.  Subsequent VA medical records, dating 
from 1995 to 1998, were received by the RO in October 1998, 
and are relevant to the issues listed on the front page of 
this decision.  However, the RO did not issue an SSOC 
following the receipt of such evidence nor did the veteran's 
representative waive RO consideration of the aforementioned 
VA medical records, and the failure of the RO to issue an 
SSOC in accordance with the provisions of 38 C.F.R. § 19.31 
(1998) constitutes a procedural defect requiring correction 
by the RO.  See 38 C.F.R. § 19.9 (1998).  

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be furnished with 
a SSOC addressing all evidence pertaining 
to the issues of entitlement to service 
connection for PTSD and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a bipolar disorder that 
was received subsequent to the May 1998 
Statement of the Case.  The veteran and 
his representative should then be 
afforded an opportunity to respond 
thereto.

2.  Thereafter, subject to current 
appellate procedures, this case should be 
returned to the Board for further 
appellate consideration, if appropriate.  
The purpose of this REMAND is to obtain 
additional development, and the Board 
does not intimate any opinion, either 
factual or legal, as to the ultimate 
disposition warranted in this case.  The 
veteran is free to submit any additional 
evidence he desires to have considered in 
connection with his current appeal.  No 
action is required of the veteran until 
he is notified by the RO.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



